DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The objected to language is “comprising”, “said” and “comprises”.
Claim Objections
Claims are objected to because of the following informalities:  
Claim 1 is objected to because “hat” on line 4 should be changed to “that”; 
“said drive means” on line 6 should be changed to “said drive mechanism”; 
“under the effect of the driving pinion when this” on line 11 should be changed to “when the driving pinion”;
“under the effect of the driving pinion when this” on line 14 should be changed to “when the driving pinion”;
“the actuating means of the first horological function” on line 18 should be changed to “the first actuating mechanism”;
“when it is in its” on line 18 should be changed to “when in”;
“when it is in its” on line 20 should be changed to “when in”.
Claim 5 is objected to because “said plate” lacks antecedent basis and has support in claim 3.
Claim 6 is objected to because claim 1 already recites the mechanism for selection and actuation comprises a number of driven pinions greater than or equal to two.  “At least two driven pinions” is seen to be identical in scope to “greater than or equal to two”.
Claim 11 is objected to because claim 9 already recites the driven pinion is a sliding pinion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one driven pinion”, and the claim also recites “at least two driven pinions” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination, the narrower statement “at least two driven pinions” will be interpreted to be a required feature of the claims and not merely exemplary or optional.  Additionally, the claimed limitation “a control mechanism adapted to selectively bring the driving pinion to mesh with each of said driven pinions” loses meaning without at least two pinions to selectively drive.  It is clear from the disclosure and drawings the device is meant to operate with more than one driven pinion.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or reasonably suggest the claimed device particularly including at least two driven pinions each of which can be driven clockwise or counterclockwise to actuate horological functions and a control mechanism adapted to selectively bring a driving pinion to mesh with each driven pinion in combination with the rest of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833